            Case 1:20-cv-05643-JMF Document 4 Filed 07/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JOSE R. CHICON-DELEON,                                                 :
                                                                       :
                                   Plaintiff,                          :
                  -v-                                                  :   20-CV-5643 (JMF)
                                                                       :
TRANS CONTINENTAL TRUCKING, LLC and                                    :        ORDER
YASHPAL AMARSINGH,                                                     :
                                                                       :
                                                                       :
                                   Defendants.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On July 21, 2020, this action was removed from the Supreme Court of New York, Bronx

County, by Defendants Trans Continental Trucking, LLC (“Trans Continental”) and Yashpal

Amarsingh. See ECF No. (“Notice of Removal”), at 1. Defendants assert that jurisdiction in this

Court is proper by reason of diversity of citizenship, pursuant to 28 U.S.C. § 1332. See id. ¶ 2.

Both the individual and LLC defendants allege that they are citizens of North Carolina and that

Plaintiff is a citizen of New York. Id.

        It is well established that a limited liability company (“LLC”) is deemed to be a citizen of

each state of which its members are citizens. See, e.g., Handelsman v. Bedford Vill. Assocs. L.P.,

213 F.3d 48, 51-52 (2d Cir. 2000). Thus, a notice of removal premised upon diversity of

citizenship must allege the citizenship of natural persons who are members of an LLC and the

place of incorporation and principal place of business of any corporate entities that are members

of the LLC. See id.; see also, e.g., In re Bank of Am. Corp. Sec., Derivatives, and ERISA Litig.,

757 F. Supp. 2d 260, 334 n.17 (S.D.N.Y. 2010); Lewis v. Allied Bronze LLC, No. 07 Civ. 1621

(BMC), 2007 WL 1299251, at *1-2 (E.D.N.Y. May 2, 2007) (remanding removed action for lack
           Case 1:20-cv-05643-JMF Document 4 Filed 07/22/20 Page 2 of 2




of diversity jurisdiction). In the present case, the Notice of Removal fails to do so, since

Defendant allege only Trans Continental’s principal place of business and state of incorporation

but not the identity and citizenship of its members.

         Accordingly, it is hereby ORDERED that, on or before July 29, 2020, Defendants shall

amend their Notice of Removal to allege the citizenship of each constituent person or entity

comprising the Defendant LLC (including the state of incorporation and principal place of

business of any corporate entity member). If, by that date, the Defendants are unable to amend

their Notice of Removal to truthfully allege complete diversity of citizenship, then the action will

be remanded to the Supreme Court of New York, Bronx County, without further notice to either

party.

         Finally, Defendants are directed to, within two business days of this Order, serve on

Plaintiff a copy of this Order and to file proof of such service on the docket. Counsel for

Plaintiff is directed to file a notice of appearance on the docket within two business days of

such service.

         SO ORDERED.

Dated: July 22, 2020                                  __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
